



Exhibit 10.10






UNITED TECHNOLOGIES CORPORATION
BOARD OF DIRECTORS
2017 ANNUAL COMPENSATION DISTRIBUTION ELECTION FORM


Non-employee members of the Board of Directors receive annual compensation
comprised of an Annual Retainer and an Annual Award of Deferred Stock Units
(“DSUs”). The compensation arrangements for non-employee Directors shall be as
follows:


 
Total Combined Award
Annual Retainer Award
Annual DSU Award
Base Compensation
300,000
120,000
180,000



In addition to the Base Compensation detailed above, non-employee Directors
serving in leadership roles on the Board and/or its committees shall receive the
following awards:


 
Total Combined Award
Annual Retainer Award
Annual DSU Award
Lead Director
80,000
32,000
48,000
Audit Chair
40,000
16,000
24,000
Audit Members
30,000
12,000
18,000
Compensation Chair
25,000
10,000
15,000
Finance Chair
25,000
10,000
15,000
Governance Chair
25,000
10,000
15,000

Directors serving in multiple leadership roles will receive the additional
awards applicable to each role.


I hereby elect to receive my entire 2017 Annual Retainer Award as follows
(please check one):    
o    Cash payable as of the date of the 2017 Annual Meeting


o    Deferred Stock Units issued as of the date of the 2017 Annual Meeting


Upon retirement or termination from the Board, I elect to receive distribution
of my total 2017 DSUs in      (please check one):
o    15 annual installments
o    10 annual installments
o    A full and immediate distribution of all shares


The number of DSUs will be determined by dividing your Annual DSU Award
(including your Annual Retainer Award if you so elect above) by the closing
price of UTC common stock on the date of the Annual Meeting. Fractional DSUs
will be credited to your account. All whole or partial DSUs will be eligible for
dividend equivalents equal to UTC’s declared dividend and will be credited to
your account as additional DSUs on the date the dividend is paid.
Upon retirement or termination from the Board, DSUs held in your account will be
converted into shares of UTC common stock and distributed to you, unless you
elected 10 or 15 annual installments, in which case DSUs will be converted to
shares of stock in accordance with the installment schedule. During the
installment period, the balance in your account will continue to be held and
valued as DSUs unless you elect to convert the units to a fixed interest account
credited at the 10 year U.S. Treasury bill rate plus 1%. During the installment
period, the value of your account will not be taxable until each installment
distribution is received. In the event of your death before distribution, the
full value of your account will be distributed to your estate unless a
Beneficiary





--------------------------------------------------------------------------------





Designation form is on file. DSUs will be governed by the terms and conditions
of the United Technologies Corporation Board of Directors Deferred Stock Unit
Plan.




________________________________ _______________________________ _______________
Signature                 Print Name             Date


    


Please return by December 21, 2016 to: Office of the Corporate Secretary, United
Technologies Corporation
Fax: (860) 660-0250 or Email: christina.monteith@utc.com





